Citation Nr: 1741339	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  09-40 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.  

2.  Entitlement to service connection for gastroparesis. 

3.  Entitlement to an initial compensable rating for skin lesions on the feet. 

4.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus for the period prior to July 29, 2011, and to a rating in excess of 20 percent from July 29, 2011.  


REPRESENTATION

Appellant represented by:	Robert Walsh, Attorney





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1970.  

In September 2011, the Veteran testified at a hearing before RO personnel.  A transcript of that proceeding is of record.  

The issues of entitlement to service connection for ischemic heart disease and entitlement to service connection for gastroparesis are addressed in the REMAND section and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The Veteran's skin lesions on the feet do not affect at least 5 percent of the entire body, or at least 5 percent of exposed areas, or require any intermittent systemic therapy such as corticosteroids or other immunosuppressive.

2.  From January 23, 2006 to July 29, 2011, the Veteran's diabetes mellitus has required oral hypoglycemic agents and a restricted diet, but does not require insulin or regulation of activities.
3.  Since July 29, 2011, the Veteran's diabetes mellitus has required oral hypoglycemic agents and a restricted diet, but does not require insulin or regulation of activities.

CONCLUSION OF LAW

1.  The criteria for a compensable evaluation for skin lesions on the feet have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 , 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Code 7899-7806 (2016).

2.  The criteria for a 20 percent initial rating for diabetes mellitus type II from January 23, 2006 to July 29, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

3.  The criteria for a disability evaluation in excess of 20 percent for diabetes mellitus type II for the period from July 29, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in August 2006.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The United States Court of Appeals for Veterans Claims (Court) has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings). 

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Bilateral Skin Lesions of the Feet

A.  Factual Background

On a July 2007 VA examination, the Veteran reported intermittent itching of the skin in the interdigital spaces of the feet.  The examiner reported that the Veteran had some healing lesions on the left foot which were asymptomatic.  On physical examination, the examiner reported that the Veteran's skin was normal other than superficial peeling/exfoliation of the skin on the fifth metatarsal area dorsally and on the lateral margin of the left foot.  The examiner indicated that there was superficial exfoliation of the skin on the plantar aspect of the left foot in the fifth metatarsal area.  There were no ulcerations or scabbing and toenails were normal.  The examiner noted that there was no interdigital space involvement of the skin rash or exfoliation.  The examiner reported that the body surface area involved was 0.1% and exposed body surface area involved was zero percent.  The examiner indicated that there was no disfigurement or functional impairment of activities of daily living or occupation due to the skin condition.  

At an April 2010 deposition, Dr. M.M. stated that the Veteran's foot condition impacted his ability to ambulate.  Dr. M.M. reported that the Veteran's foot condition waxed and waned but it presented clinically.  

At a October 2011 RO hearing, the Veteran stated that when he experienced flare-ups, the blisters started at the bottom of his feet and progressed to the top, and at that point, he had difficulty walking.  
At a December 2015 VA Skin Diseases examination, the Veteran reported that he experienced local redness, itching, tiny blisters, and breaking up skin over the medial part of soles and in between the toes of both feet).  The Veteran indicated that he experienced these symptoms two to three times a year, usually lasting about two to three weeks and the last episode occurring six months ago.  The Veteran noted that he used steroids and antifungal cream as needed.  On physical examination, the examiner reported that the Veteran had no scarring or disfigurement of the face or neck.  The examiner reported that the Veteran does not have any of the above listed visible skin conditions in order to report the body surface area involved and exposed body surface area involved.  The examiner also remarked that the condition had no impact on the Veteran's ability to work.  The physician noted that the Veteran had been treated with oral or topical medication over the past 12 months, specifically steroid and antifungal cream as needed for less than six weeks.  The examiner diagnosed the Veteran with chronic recurrent blistering skin lesions of the feet, by history, as there were no objective skin lesions over the feet during the examination.  

B.  Law and Regulations 

The Veteran's skin lesions on the feet bilaterally are rated under DC 7899-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99. 38 C.F.R. § 4.27. 

In this case, the hyphenated diagnostic code assigned for service-connected skin lesions on the feet bilaterally indicates that an unlisted skin disability, under DC 7899, was the service-connected disorder, while the residual condition (to which the Veteran's service-connected skin lesions on the feet bilaterally is rated by analogy) is dermatitis or eczema, which is evaluated under DC 7806.

Under Diagnostic Code 7806, a noncompensable rating is warranted when the skin disorder involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period.  38 C.F.R. § 4.118.

A 10 percent rating is warranted when the skin disorder involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.

A 30 percent rating is warranted when the skin disorder involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is warranted when the skin disorder involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

C.  Analysis 

By way of background, the Veteran filed a claim for service connection for skin lesions of the bilateral feet on January 23, 2006.  The RO granted service connection rated at non-compensable percent effective January 23, 2006 in a December 2007 rating decision.  The Veteran submitted a notice of disagreement on November 4, 2008.  

As noted, the Veteran's chronic recurrent blistering skin lesions of the feet disability are rated under DC 7899-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  38 C.F.R. § 4.27. 

The Board notes that on the July 2007 VA examination, the Veteran reported intermittent itching of the skin in the interdigital spaces of the feet.  The examiner reported that the Veteran has some healing lesions on the left foot which were asymptomatic.  On physical examination, the examiner reported that the Veteran's skin was normal other than superficial peeling/exfoliation of the skin on the fifth metatarsal area dorsally and on the lateral margin of the left foot.  The examiner indicated that there was superficial exfoliation of the skin on the plantar aspect of the left foot in the fifth metatarsal area.  There were no ulcerations or scabbing and toenails were normal.  The examiner noted that there was no interdigital space involvement of the skin rash or exfoliation.  The examiner reported that the body surface area involved was 0.1% and exposed body surface area involved was zero percent.  The examiner indicated that there was no disfigurement or functional impairment of activities of daily living or occupation due to the skin condition.  

At an April 2010 deposition, Dr. M.M. stated that the Veteran's foot condition impacted his ability to ambulate.  Dr. M.M. reported that the Veteran's foot condition waxed and waned but it presented clinically.  

At an October 2011 RO hearing, the Veteran stated that when he experienced flare-ups, the blisters started at the bottom of his feet and progressed to the top, and at that point, he had difficulty walking.  

During the December 2015 VA Skin Diseases examination, the Veteran reported that he experienced local redness, itching, tiny blisters, and breaking up skin over the medial part of soles and in between the toes of both feet).  The Veteran indicated that he experienced these symptoms two to three times a year, usually lasting about two to three weeks and the last episode occurring six months ago.  The Veteran noted that he used steroids and antifungal cream as needed.  On physical examination, the examiner reported that the Veteran had no scarring or disfigurement of the face or neck.  The examiner also remarked that the condition had no impact on the Veteran's ability to work.  The examiner reported that the Veteran does not have any of the above listed visible skin conditions in order to report the body surface area involved and exposed body surface area involved.  The physician noted that the Veteran had been treated with oral or topical medication over the past 12 months, specifically steroid and antifungal cream as needed for less than six weeks.  The examiner diagnosed the Veteran with chronic recurrent blistering skin lesions of the feet, by history, as there were no objective skin lesions over the feet during the examination.  

In light of the foregoing, the Board finds that the Veteran's service-connected skin lesions of the bilateral feet does not warrant a compensable rating.  Indeed, while the evidence reflects that the Veteran occasionally experiences local redness, itching, tiny blisters, and breaking up skin over the medial part of soles and in between the toes of both feet, the evidence shows that these lesions cover less than five percent of exposed skin and less than five percent of his total body area.  See VA examinations dated July 2007 and December 2015.  These findings show that the Veteran's service-connected skin lesions of the bilateral feet more nearly approximates the level of disability contemplated by the zero percent rating under DC 7806. 

Indeed, the evidence does not reflect that the Veteran's skin lesions of the bilateral feet involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period to warrant a 20 percent (or higher) rating under DC 7806.  In this regard, the Board notes that, while the record shows the Veteran has used steroids and antifungal cream as needed to treat the manifestations of his service-connected skin lesions of the bilateral feet, such treatment does not qualify as "systemic therapy," as systemic therapy involves treatment via oral or intramuscular delivery.  Indeed, "systemic" is defined as pertaining to or affecting the body as a whole, and "therapy" is defined as the treatment of disease.  See Dorland's Illustrated Medical Dictionary (31st ed. 2007 pp. 1888, 1937).  In light of the foregoing, it is clear that systemic therapy requires the use of medications and, in this case, the medications must either be corticosteroids or immunosuppressive drugs that treat the body as a whole.  As noted, steroids and antifungal cream were noted as topical medications by the December 2015 VA examiner.  Therefore, the Board finds that such does not qualify as systemic therapy.

As a result of the foregoing, the Board finds that a scheduler compensable rating for service-connected skin lesions of the bilateral feet cannot be assigned, as the Veteran's criteria more nearly approximate the level of disability contemplated by the noncompensable rating under DC 7806.  38 C.F.R. § 4.118, DC 7806. 

IV.  Diabetes Mellitus II

A.  Law and Regulations

Diagnostic Code 7913 provides that, when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is warranted.  When a veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities, it is evaluated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications not compensable if separately rated, is rated 60 percent disabling. 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 

Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119, Diagnostic Code 7913.

B.  Factual Background

At a July 2007 VA examination, the Veteran denied taking any oral hypoglycemic agents or insulin, any episodes of ketoacidosis or hypoglycemic reactions.  The Veteran reported that he was on a diet.  The Veteran denied any restriction of activities of daily living on account of diabetes mellitus such as avoiding strenuous activity to prevent hypoglycemic reactions.   

On an April 2008 VA Primary Care Outpatient Note, the examiner reported that the Veteran's diabetes was "diet controlled." 

On an October 2009 VA Primary Care Outpatient Note, the examiner reported that the Veteran's diabetes was "diet controlled." 

On a July 2009 VA Primary Care Outpatient Note, the examiner reported that the Veteran's diabetes was "diet controlled" and that the Veteran was told by his private primary care physician that his most recent ALC was slightly elevated but not enough to start medication. 

On a November 2009 VA Primary Care Outpatient Note, the examiner reported that the Veteran's diabetes was "diet controlled." 

On a December 2009 Nutrition Dietetics Outpatient Note, the examiner reported that the Veteran's diabetes was "diet controlled."

On a January 2010 Gastroenterology Nursing Procedure Note, the diabetes medication was listed as "none." 

In an April 2010 deposition, Dr. M.M. reported that the Veteran was not taking any oral medication for his diabetes at that time.  

On a February 2011 VA Primary Care Outpatient Note, the examiner reported that the Veteran's diabetes was "diet controlled" and Metformin medication was listed for Diabetes. 
On a March 2011 VA Primary Care Outpatient Note, the examiner reported that the Veteran's diabetes was "diet controlled" and Metformin medication was listed for Diabetes.

On an April 2011 VA Primary Care Outpatient Note, the examiner reported that the Veteran took Metformin for his diabetes.

On a July 2011 VA Primary Care Outpatient Note, the examiner reported that the Veteran took Metformin for his diabetes

On a September 2011 VA Primary Care Outpatient Note, the examiner reported that the Veteran took Metformin for his diabetes.  

On a January 2012 University of Michigan Hospital and Health Centers Discharge Summary, Dr. M.M. reported that the Veteran took Metformin for his diabetes.  

At a February 2012 Diabetes Mellitus Examination, the examiner noted that the Veteran's diabetes mellitus was treated by restricted diet and prescribed oral hypoglycemic agents.  The examiner indicated that the Veteran did not require regulation of activities as part of medical management of his diabetes.  The examiner reported that the Veteran visited his or her diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemic reactions.  The examiner noted that the Veteran did not require hospitalization for episodes of ketoacidosis or hypoglycemic reactions.  The examiner reported that the Veteran did not experience progressive unintentional weight loss attributable to diabetes mellitus.  

On a May 2013 VA Outpatient Clinic Report, the Veteran's current diabetes therapy was reported as diet.  

On an August 2016 VA Outpatient Clinic Report, the examiner noted that the Veteran was taking Metformin for his diabetes but that it was now controlled with diet.  

C.  Analysis 

By way of background, the Veteran filed a claim for service connection for diabetes mellitus II on January 23, 2006.  The RO granted service connection for diabetes mellitus II, and assigned an initial 10 percent rating, effective January 23, 2006 in a December 2007 rating decision.  The Veteran submitted a notice of disagreement on November 4, 2008.  In a November 2013 rating decision, the RO granted an increased rating for diabetes mellitus to 20 percent from July 29, 2011, the date of the private treatment record showing an increased severity of the condition.  The Board remanded the claim in November 2015 in order to associate the February 21, 2012 VA Diabetes Mellitus examination with the claims file.  The Board notes that the February 2012 examination was associated with the claims file at the time of the November 2015 remand.  

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913, which provides a 10 percent rating when manageable by restricted diet only.  A 20 percent rating is warranted when insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet are required.  A 40 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required.

Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1. 

Here, VA treatment records, including the report of a July 2007 VA examination, reflect that from January 23, 2006 to July 29, 2011, the Veteran's diabetes was managed by restricted diet and prescription oral hypoglycemic medications.  In this regard, on a February 2011 VA Primary Care Outpatient Note, the examiner reported that the Veteran's diabetes was "diet controlled" and Metformin medication was listed for Diabetes.  Thus, the Board finds, first, that an initial rating of 20 percent for diabetes is warranted from January 23, 2006 to July 29, 2011. 

With respect to whether a rating in excess of 20 percent for diabetes is warranted for the above period, or for the period from July 29, 2011, the record reflects that the Veteran has continued to take oral hypoglycemic agents and restrict his diet to manage his diabetes.  However, in order for the Veteran to obtain a rating in excess of 20 percent, he must show that along with a restricted diet, his diabetes requires insulin and regulation of activities.  With respect to whether the Veteran's diabetes requires insulin, VA treatment records throughout the appeals period document that he is not taking insulin to control his diabetes, although he has been prescribed an oral hypoglycemic agent to manage the disability.  At the April 2010 deposition, the Veteran's treating physician, Dr. M.M. confirmed that he was not on insulin.  Similarly, the February 2012 VA examiner noted that the Veteran's diabetes was controlled with restricted diet and oral medications only.  Therefore, the evidence of record does not show that the Veteran's diabetes has required insulin at any point during the appeal period.

Moreover, the evidence does not show that the Veteran is required to regulate his activities.  The Court has explained that the term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 364.

At the July 2010 hearing, the Veteran reported that his physician had not recommended that he restrict his activities, although his attorney stated that the Veteran "can't do anything, that's why he's so obese, he can't."  DRO Hearing Tr. at 8.  Similarly, February 2011 through August 2016 records from the Veteran's VA diabetic treatment providers do not reflect that any physician has restricted the Veteran's activities.  On February 2012 VA examination, the examiner reported that the Veteran did not require regulation of activities as part of the medical management of diabetes.  Thus, the record does not contain any competent evidence indicating that the Veteran's diabetes requires regulation of his activities.  

Therefore, a preponderance of the evidence is against a finding that the Veteran's diabetes requires insulin or regulation of activities, and the criteria for a higher 40 percent rating are not met.  See Camacho, 21 Vet. App. at 366 (finding that "all criteria must be met to establish entitlement to a 40% rating").

The Board also finds that there is no evidence to suggest that the Veteran warrants separate ratings for any other diabetes-related disabilities.  He is in receipt of a separate rating for peripheral neuropathy of the upper and lower extremities bilaterally.  Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process. 

As the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent for type II diabetes mellitus, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable rating for skin lesions on the feet bilaterally is denied.

For the period from January 23, 2006 to July 29, 2011, entitlement to an initial disability rating of 20 percent for diabetes mellitus, is granted, subject to the provisions governing monetary benefits.

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus from July 29, 2011, is denied.


REMAND

Unfortunately, another remand is required regarding the claims for entitlement to service connection for ischemic heart disease and entitlement to service connection for gastroparesis. 

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The reason that these claims must be remanded again is the AOJ's failure to obtain the Veteran's VA February 21, 2012 Gastroparesis and ischemic heart disease examination records as directed by the November 2015 remand.

Therefore, on remand, the AOJ must obtain the VA examination reports dated February 21, 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the reports of the February 21, 2012 VA examinations assessing the Veteran's gastroparesis and ischemic heart disease with the electronic record.  If these examinations are insufficient for any reason, obtain an additional medical opinion or afford the Veteran a new examination, as necessary.  

2.  Then, re-adjudicate the claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




